Order entered September 28, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00187-CR

                MILVIO SALGUERO-GONZALEZ, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 380th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 380-80804-2020

                                     ORDER

      Before the Court is appellant’s September 24, 2021 second motion to extend

time to file appellant’s brief. We GRANT appellant’s motion and ORDER

appellant’s brief filed on or before October 25, 2021. If appellant’s brief is not

filed by that date, this appeal may be abated for the trial court to make findings in

accordance with rule of appellate procedure 38.8. See TEX. R. APP. P. 38.8(b)(2).


                                              /s/   LANA MYERS
                                                    JUSTICE